Per Curiam.
—Though we by no means concur that the plaintiff’s partners, or their creditors in their stead, had not an equity paramount to the equity of the defendants, as the defalcation would have paid the plaintiff’s separate debt with the partnership effects, yet we think the statute of limitations, also, presented a decisive objection to it, and on ground more extensive than that assumed by the judge. The point would have been without difficulty, had it been freed from the supposed authority of Feather’s case, in which it was intimated that the statute runs not to protect a debtor after being discharged under the insolvent laws. The point was collateral to the decision; and the intimation has since been abandoned during the winter terms at Philadelphia. The debt set off, therefore, was barred and properly disallowed.
Judgment affirmed.